       Case 6:20-cv-00831-AA   Document 31    Filed 06/10/20   Page 1 of 3




STEVE ELZINGA                        RYAN J. TUCKER*
Oregon Bar No. 123102                AZ Bar No. 034382
Designated Local Counsel             ALLIANCE DEFENDING FREEDOM
SHERMAN, SHERMAN, JOHNNIE &          15100 N. 90th Street
HOYT, LLP                            Scottsdale, AZ 85260
693 Chemeketa St.                    Telephone: (480) 444-0020
NE Salem, OR 97301                   rtucker@adflegal.org
Telephone: 503-364-2281
steve@shermlaw.com                   J. CALEB DALTON*
                                     Virginia Bar Number: 83790
DAVID A. CORTMAN*                    ALLIANCE DEFENDING FREEDOM
GA Bar No. 188810                    440 First Street NW, Suite 600
ALLIANCE DEFENDING FREEDOM           Washington, D.C. 20001
1000 Hurricane Shoals Rd. NE         Telephone: (202) 393–8690
Suite D-1100                         cdalton@ADFlegal.org
Lawrenceville, GA 30043
Telephone: (770) 339-0774            *Admitted Pro Hac Vice
dcortman@ADFlegal.org




                   IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON

                               EUGENE DIVISION

EDGEWATER CHRISTIAN FELLOWSHIP;           Civil Case No. 6:20-cv-00831-AA
PASTOR MATTHEW HEVERLY; ROSEBURG
CHURCH OF GOD OF PROPHECY; and
PASTOR ROBERT MILLER,
                         Plaintiffs,
               v.

GOVERNOR KATHERINE BROWN, in her           PLAINTIFFS’ NOTICE OF VOLUNTARY
official capacity; OREGON STATE POLICE      DISMISSAL WITHOUT PREJUDICE
SUPERINTENDENT TRAVIS HAMPTON, in
his official capacity; OREGON HEALTH
AUTHORITY DIRECTOR PATRICK ALLEN,
in his official capacity; JOSEPHINE
COUNTY SHERIFF DAVID DANIEL, in his
official capacity; DOUGLAS COUNTY
SHERIFF JOHN HANLIN, in his official
capacity;
                            Defendants.
        Case 6:20-cv-00831-AA   Document 31     Filed 06/10/20   Page 2 of 3




      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT
                           PREJUDICE
      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs voluntarily dismiss

without prejudice all claims brought in their Verified Complaint in the above-

captioned case.



      Respectfully submitted this 10th day of June, 2020.

                                      s/ J. Caleb Dalton
STEVE ELZINGA                         J. CALEB DALTON*
Oregon Bar No. 123102                 Virginia Bar Number: 83790
Designated Local Counsel              ALLIANCE DEFENDING FREEDOM
SHERMAN, SHERMAN, JOHNNIE & HOYT, LLP 440 First Street NW, Suite 600
693 Chemeketa St.                     Washington, D.C. 20001
NE Salem, OR 97301                    Telephone: (202) 393–8690
Telephone: 503-364-2281               cdalton@ADFlegal.org
steve@shermlaw.com
                                      RYAN J. TUCKER*
DAVID A. CORTMAN*                     AZ Bar No. 034382
GA Bar No. 188810                     ALLIANCE DEFENDING FREEDOM
ALLIANCE DEFENDING FREEDOM            15100 N. 90th Street
1000 Hurricane Shoals Rd. NE,         Scottsdale, AZ 85260
Suite D-1100                          Telephone: (480) 444-0020
Lawrenceville, GA 30043               rtucker@adflegal.org
Telephone: (770) 339-0774
dcortman@ADFlegal.org
                                 Attorneys for Plaintiffs
                                *Admitted Pro Hac Vice




                                        Plaintiffs’ Notice of Voluntary Dismissal |2
        Case 6:20-cv-00831-AA    Document 31   Filed 06/10/20   Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 10, 2020, the foregoing was served via CM/ECF

on counsel for all defendants.


                                                  s/ J. Caleb Dalton
                                                   J. CALEB DALTON
                                                  Attorney for Plaintiffs




                                       Plaintiffs’ Notice of Voluntary Dismissal |3
